Citation Nr: 1749150	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1945 to October 1946. He died in August 1993. The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The appeal was subsequently transferred to the Cleveland, Ohio RO.
 
The appellant testified in July 2014 before the undersigned. A transcript of the hearing is associated with the claims file. 

In July 2014 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

The issue of entitlement to nonservice connected death pension, to include at the aid and attendance rate, was raised by the representative in an October 2017 statement.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not suffer an in-service incident, illness or injury which can be etiologically linked to the cause of his death.

CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disease or injury incurred or aggravated inservice. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312, 4.9 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appellant contends that the Veteran's death was related to his active-duty service and that she is therefore entitled to service connected cause of death benefits. 
 
To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death. A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). The pertinent presumptive regulations will be discussed below. Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).
 
The Veteran died in August 1993. The death certificate noted a cause of death of heart arrest due to (or as a consequence of) a myocardial infarction, due to (or as a consequence of) coronary atherosclerosis. 

At the time of his death the Veteran was not service connected for any disorder.

The appellant has argued that the Veteran suffered a heart disorder in service for which he was medically discharged. At the May 2014 Board hearing, the appellant reported that she had been told by the Veteran's doctors that he had a congenital heart condition which was aggravated by his active-duty service. 

The service treatment records indicate that while on active duty, the Veteran complained of nervousness, headaches, trembling "heart pounding" and stated he had passed out during inspection one month previously. A prior history of temper tantrums, frequent fights, asocial behavior and lack of interest in schooling were noted, but service history was reported to be unremarkable. The Veteran was diagnosed with operational fatigue, but the diagnosis was subsequently changed to personality disorder. The personality disorder was found to have preexisted service and not to have been aggravated thereby. The Veteran was discharged based on such diagnosis. An in-service heart examination was normal, and the service treatment records do not otherwise document any diagnosis or treatment for a heart disorder. 

VA treatment records reflect that the Veteran first sought treatment for a heart disorder many years after separation from service. In a June 1989 VA treatment record, the Veteran was diagnosed with atrial fibrillation, coronary artery disease, congestive heart failure, and hypercholesterolemia. The Veteran was noted to have suffered a transient ischemic attack a few months prior to admission. He reportedly complained of palpitations "on and off" and occasional dizziness with near syncope at times. VA treatment records thereafter reflect ongoing treatment for coronary atherosclerosis until the Veteran's death in August 1993. Such records neither reflect that the heart condition was congenital in nature, nor that the condition was etiologically related to service. 

In October 2012, a VA examiner reviewed the claims file and opined that it was less likely than not that the claimed heart condition was etiologically related to service.  In so finding the examiner opined that nervousness may cause heart palpitations.  Heart palpitations, however, do not increase the risk of coronary artery disease or coronary arteriosclerosis.  The examiner opined that the Veteran died of a heart arrest due to a myocardial infarction due to coronary arteriosclerosis, and that this was unrelated to inservice heart palpitations.  The Board notes that there is no competent evidence to the contrary.

In this case, no competent medical evidence of record states or even suggests that the Veteran's heart disorder was incurred in or aggravated by service. While the appellant is competent to relate her experience of the Veteran's symptoms and of his medical treatment, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); to the extent that she asserts a causal relationship between the Veteran's heart disorder and service, she is not shown to have the knowledge, training, or expertise to render such an opinion.  As such, her lay opinion has little probative value as to such a complex medical question. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

The Board further observes that the appellant did not marry the Veteran until 1965, and she has not asserted personal knowledge of his symptomatology while he was in service or upon his discharge in October 1946. Indeed, the Veteran does not appear to have believed that his own heart condition was related to service, as he never submitted a claim with VA for that condition. 

Rather, the appellant's argument is in part based on an alleged opinion of the Veteran's physician. The Board has considered the appellant's report that she was informed by the Veteran's physician that his heart condition had existed since birth and was probably aggravated by service. However, the appellant's lay report of such medical opinion is afforded low probative value. Cf. Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence). 

VA treatment records do not corroborate the assertion that the Veteran's heart condition was congenital in nature, despite extensive treatment for cardiovascular disease. As well, the service treatment records explicitly noted that the Veteran's heart was "normal," and are otherwise silent for any heart disorder. As such, the Board finds the medical evidence of record to be entitled to greater probative value than the appellant's recollection of a physician's statement. 

The Board has also considered the appellant's argument that the Veteran was treated for a heart disorder in service, but the evidence of record is to the contrary. The Veteran's military personnel records unambiguously reflect that he was medically discharged for a personality disorder, rather than a heart disorder. Although a noted symptom of such personality disorder was "heart pounding" such symptoms were reflected to be psychiatric in nature, rather than a manifestation of an organic heart disorder.

To the extent that any heart disorder could be attributed to the Veteran's personality disorder, the Board observes that as a matter of law service connection cannot be assigned for a personality disorder.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127. Therefore, to the extent that any evidence supports an etiological link between the Veteran's heart condition and a personality disorder, the appellant is precluded from succeeding on that theory as a matter of law. Furthermore, the evidence does not indicate that the Veteran was subsequently diagnosed with any other psychiatric disorder for which service connection could be granted. 

In this case the totality of the evidence preponderates against finding that the Veteran's death was etiologically related to any in-service incident, illness or injury. As such, the Board cannot find an approximate balance of positive and negative evidence, and the equipoise standard is not reached.  The appellant should understand that except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C.A. § 5107.  Although reasonable doubt shall be resolved in the favor of the claimant, such a reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. Id.
 
Accordingly, for the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death. The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The claim is denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


